Citation Nr: 0513087	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  00-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as secondary to the service-connected disabilities of 
lumbosacral strain with spondylolisthesis and hypertension.

2.  Entitlement to a disability rating in excess of 60 
percent for lumbosacral strain with spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from February 
1991 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claim.

In a November 1997 rating decision, the RO granted service 
connection for lumbosacral strain with spondylolisthesis with 
a disability rating of 20 percent, effective April 4, 1996.  
In a rating decision dated March 2000, the RO reduced the 
disability rating to 10 percent, effective August 1, 2000.  
The 10 percent rating was continued in a July 2000 rating 
decision and the veteran appealed this decision.  Thereafter, 
in a March 2001 rating decision, the RO increased the 
disability rating to 20 percent, effective April 4, 1996.  
Finally, in an August 2004 rating decision, the RO increased 
the disability rating to 60 percent, effective January 25, 
2001, stating that this was the maximum scheduler evaluation 
for this condition under Diagnostic Code 5293.  However, new 
regulations have been promulgated allowing a disability 
rating of 100 percent for spine disabilities.  Therefore, 
although an increased rating has been granted, the issue of 
entitlement to a rating in excess of 60 percent remains in 
appellate status, as the maximum scheduler rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, as set forth in more detail below, a remand of 
this matter is required. This appeal will be remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. The veteran is advised that VA will notify him if further 
action is required on his part.


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

The veteran contends that his diabetes mellitus is secondary 
to his hypertension and lumbosacral strain.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The separation examination reported no significant 
abnormalities.  Following service, the veteran received VA 
treatment from the Long Beach VA facility.  The earliest 
record showing that the veteran had diabetes was from August 
1999.  The veteran complained that he was unable to control 
his diabetes through diet and exercise due to his back pain.  
He contends that his diabetes mellitus has been aggravated by 
his service connected hypertension and lumbosacral strain.  
The Board finds that an examination is necessary to determine 
whether the veteran's diabetes mellitus is secondary to his 
hypertension and lumbosacral strain.

Review of the record shows that the veteran stated in his 
form I-9 that a new doctor was treating him for his diabetes 
condition.  On a medical history form, the veteran stated 
that Dr. Mulford had treated him since August 1999.  The RO 
made one attempt to obtain the treatment records, which was 
unsuccessful.  On remand, the RO should make arrangements to 
obtain these records.  

During the pendency of this appeal, new regulations have 
twice been promulgated regarding the evaluation of 
disabilities of the spine.  See 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2003) (effective September 23, 2002); see also 68 Fed. 
Reg. 51,454-56 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a (2004) (effective September 26, 2003) (General Rating 
Formula for Diseases and Injuries of the Spine).  The RO has 
not yet considered the veteran's claim pursuant to these new 
criteria.

At the most recent medical examination of the back for 
compensation purposes in March 2004, the examiner noted that 
the radiation of pain was associated with a sensation of 
numbness or paresthesias in that involved area.  When more 
severe, symptoms will last 4 to 5 days.  There were no 
periods of incapacitation over that past year and chronic low 
back pain has been unchanged since 1991, except for severity.  
The examiner reported tenderness along the lumbar spine and 
bilateral paraspinal area and paraspinal muscle spasm.  The 
veteran had a flexion of 60 and extension of 30.  He was 
diagnosed as having chronic low back pain secondary to 
spondylolisthesis and myofascial pain.  Based on the 
foregoing, and in view of the rating criteria for 
disabilities of the spine, the Board finds that a medical 
examination is necessary to clarify the nature and severity 
of the veteran's service-connected low back disability.

The VA's duty to assist the appellant includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
finds that a medical opinion is necessary in order to make a 
determination on this matter and the veteran's private 
medical records should be obtained.

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action:

1.  Ask the veteran to identify all non-
VA health care providers that have 
treated him for his diabetes mellitus 
since 1999, and make arrangements to 
obtain these records.  

2.  After completion of the foregoing, 
including associating with the claims 
file all available records received 
pursuant to the above request, schedule 
the veteran for an appropriate VA 
examination to determine the nature and 
severity of his service-connected 
lumbosacral strain, including loss of 
range of motion.  The examiner designated 
to examine the appellant must review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner is also requested to provide 
an opinion as to the date of onset and 
etiology of the veteran's diabetes 
mellitus.  The examiner should state 
whether it is at least as likely as not 
that the current diabetes mellitus had 
its onset during active service or is 
related to any inservice disease or 
injury.  Specifically, the examiner 
should address whether the veteran's 
diabetes has been aggravated by his 
service connected hypertension and 
lumbosacral strain.

A complete rationale should be given for 
all opinions and conclusions expressed.  
In rendering the opinions and 
conclusions, the examiner should address 
the appellant's reported medical history 
during active service and in the post-
service medical evidence and his 
statements and testimony.

3.  The RO should then readjudicate the 
veteran's claims, with specific 
consideration to the amended rating 
criteria for the evaluation of 
disabilities of the spine.  If the 
decision with respect to the claims 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




